Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 The Good Shepherd Hospital, Inc. d/b/a                 Appeal from the 71st District Court of
 Christus Good Shepherd Medical Center                  Harrison County, Texas (Tr. Ct. No. 18-
 Longview, Appellant                                    0718). Opinion delivered by Chief Justice
                                                        Morriss, Justice Moseley and Justice
 No. 06-18-00053-CV         v.                          Burgess participating.

 Select Specialty Hospital - Longview, Inc.,
 Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the order of the
court below. Therefore, we reverse the trial court’s order, dissolve the temporary injunction, and
remand the matter for further proceedings.
       We further order that the appellee, Select Specialty Hospital - Longview, Inc., pay all costs
of this appeal.


                                                       RENDERED OCTOBER 11, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk